Case: 12-51005       Document: 00512293838         Page: 1     Date Filed: 07/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 2, 2013
                                     No. 12-51005
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MICHAEL MERIDYTH,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:99-CR-36-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Michael Meridyth appeals the district court’s revoking his term of
supervised release and imposing a sentence of, inter alia, 24 months’
imprisonment. The Government petitioned for the revocation based upon an
incident resulting in state charges for driving while intoxicated, resisting arrest,
and obstruction or retaliation. Meridyth contends: the district court erred by
failing to wait for adjudication of his pending state charges before deciding if
revocation was warranted; and his sentence is substantively unreasonable

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51005     Document: 00512293838     Page: 2   Date Filed: 07/02/2013

                                  No. 12-51005

because it is greater than necessary in the light of the nature and circumstances
of his case.
      Because Meridyth did not object in district court to the reasonableness of
the sentence, review of that issue is only for plain error. E.g., United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). For reversible plain error,
Meridyth must show a clear or obvious error that affected his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). He fails to do so.
      The sentence imposed upon revocation did not exceed the applicable
statutory maximum.      See 18 U.S.C. § 3583(e)(3), (h) (maximum terms of
imprisonment and supervised release following revocation). And, it was below
the advisory Guidelines sentencing range of 51 to 60 months’ imprisonment.
Meridyth fails to show clear or obvious error, particularly given the district
courts’ wide latitude to devise appropriate revocation sentences. United States
v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      To the extent Meridyth asserts the court erred by failing to wait for the
state court to adjudicate the pending charges, he fails to cite authority that
adequately supports that contention. In any event, the district court properly
revoked his term of supervised release after finding by the requisite
preponderance of the evidence that he had violated a condition of supervised
release. See 18 U.S.C. § 3583(e)(3); United States v. McKinney, 520 F.3d 425,
427 (5th Cir. 2008).
      AFFIRMED.




                                        2